Exhibit 10.1

EXECUTION COPY

AMENDMENT, WAIVER, CONSENT AND ASSUMPTION AGREEMENT

This AMENDMENT, WAIVER, CONSENT AND ASSUMPTION AGREEMENT, dated as of July 21,
2007 (this “Agreement”), is by and among Merck & Co., Inc., a New Jersey
corporation (“Merck”), FoxHollow Technologies, Inc., a Delaware corporation
(“FoxHollow”), and ev3 Inc., a Delaware corporation (“ev3”).

A. Merck and FoxHollow are parties to that certain Amended and Restated
Collaboration and License Agreement dated as of September 26, 2006, pursuant to
which Merck and FoxHollow have agreed to perform certain collaboration
activities related to the removal of atherosclerotic plaque from patient
arteries (the “Collaboration Agreement”), and that certain Stock Purchase
Agreement dated September 26, 2006 (the “Stock Purchase Agreement”), and that
certain Registration Rights Agreement dated September 26, 2006 (the
“Registration Rights Agreement,” together with the Collaboration Agreement and
the Stock Purchase Agreement, the “Merck Agreements”), relating to Merck’s
ownership of FoxHollow common stock.

B. ev3, Foreigner Merger Sub, Inc., a wholly owned subsidiary of ev3, and
FoxHollow have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which ev3’s wholly owned subsidiary will merge with and
into FoxHollow and FoxHollow will become a wholly owned subsidiary of ev3 (the
“Merger”). Capitalized terms used but not defined herein have the meanings given
to them in Annex A hereto.

C. ev3 desires Merck to agree, and subject to the terms and conditions of this
Agreement Merck is willing to agree, to (i) waive certain of its rights to
terminate the Collaboration Agreement, (ii) consent to the Merger Agreement and
the Merger, and (iii) enter into certain amendments to the Merck Agreements.

D. Merck desires that ev3 agree to cause FoxHollow to continue to perform its
obligations under the Collaboration Agreement and agree to assume certain of
FoxHollow’s obligations under the Collaboration Agreement and the Stock Purchase
Agreement, which ev3 is willing to agree to subject to the terms and conditions
of this Agreement.

Accordingly, and in consideration of the foregoing and for due and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound, the parties hereto do hereby agree as follows:

1. Waiver. Merck hereby expressly, irrevocably and unconditionally waives any
and all rights that Merck may have to terminate the Collaboration Agreement as a
result of the Merger, including any rights to terminate the Collaboration
Agreement as a result of the Merger pursuant to Sections 8.2.1(c)(iii) and 8.2.3
of the Collaboration Agreement, or pursuant to Section 5.6(c) of the Stock
Purchase Agreement.

2. Consent. Subject to the terms and conditions of this Agreement, Merck hereby
(a) acknowledges receipt of notice of the Merger and waives any notice periods
that may be required under the Merck Agreements in respect of the Merger
Agreement and the Merger, including the notice requirements of Section 8.2.3 in
the Collaboration Agreement; (b) consents, even though such consent may not be
required, to any “assignment” of the Merck Agreements, including the
Collaboration Agreement and any license granted thereunder, as a result of the
Change of Control caused by the Merger; and (c) acknowledges and agrees that the
surviving corporation in



--------------------------------------------------------------------------------

the Merger will continue to enjoy the same rights and will remain subject to the
same obligations that FoxHollow enjoyed immediately prior to the Merger, except
as amended, modified or waived as set forth in this Agreement.

3. Merck Director. ev3 and FoxHollow agree that as of the Effective Date (as
defined in Section 11 below) an individual designated by Merck (the “Investor
Director”), who shall initially be Richard N. Kender will be appointed to ev3’s
board of directors with a term ending in 2009, as one of FoxHollow’s four
(4) directors to be part of the ev3 board following the Merger pursuant to
Section 5.12(a) of the Merger Agreement. Merck shall have the right to designate
a representative to replace Richard N. Kender, provided that the individual
designated to replace Mr. Kender shall be reasonably acceptable to a majority of
the independent members of ev3’s board of directors in their sole reasonable
discretion. The Investor Director will be accorded no less favorable treatment
than any other member of the ev3 board of directors, including without
limitation, expense reimbursement and indemnification, membership on committees
(it being agreed that for such purposes, the Investor Director shall be given
the same consideration regarding membership as all other members of the ev3
board of directors), except that the Investor Director may be excluded from
participation or deliberation by the Company’s Board of Director or committees
thereof in connection with issues involving: (i) interpretations of the
Collaboration Agreement or any other agreements between ev3 and Merck (as
reasonably determined by ev3’s board of directors or relevant committee
thereof), (ii) matters of conflict or dispute between ev3 and Merck, or
(iii) any other matter between ev3 and a third party which is confidential and
in the reasonable determination of ev3’s board of directors, would be
compromised by the presence of the Investor Director due to such Investor
Director’s affiliation with Merck. Merck agrees that such appointment of the
Investor Director to the ev3 board in accordance with this Section 3 will
satisfy all of the obligations of FoxHollow and/or ev3 pursuant to
Section 5.1(a) of the Stock Purchase Agreement.

4. Collaboration Agreement Amendment and Guaranty. The parties hereto agree that
effective on and after the Effective Date: (a) Section 8.2.1(c) of the
Collaboration Agreement shall be amended by amending subsection (ii) to read as
follows: “If at any time prior to November 9, 2009, Dr. John Simpson ceases to
be a director of ev3 for any reason other than his death, or disability.”;
(b) ev3 will guarantee to Merck that ev3 will procure the due and punctual
performance and observance by FoxHollow of its obligations under or in
accordance with the Collaboration Agreement, as amended pursuant to this
section; and (c) ev3 hereby assumes, and is bound by, the obligations of
FoxHollow pursuant to Section 2.9 of the Collaboration Agreement, even though
FoxHollow is not a “Down-Stream Affiliate (as such term is defined in the
Collaboration Agreement). If Merck and FoxHollow agree to amend, modify or alter
FoxHollow’s obligations under the Collaboration Agreement after the Effective
Date then, upon ev3’s consent to such amendment, modification or alteration, ev3
will continue to guaranty the due and punctual performance by FoxHollow of the
Collaboration Agreement as so revised.

5. Stock Purchase Agreement Amendment and Assumption. The parties hereto agree
that effective on and after the Effective Date: (a) the Stock Purchase Agreement
will be amended by deleting Sections 5.2, 5.4, 5.9 and 5.10 in their entirety
and amending the first clause of subsection (b) of Section 5.6 to read as
follows: “If at any time prior to ev3’s annual meeting in 2010 Dr. John Simpson
ceases to be a director of ev3 for any reason other than his death, or
disability, then:”; and (b) subject to the foregoing amendment, ev3 will assume
the obligations of FoxHollow pursuant to Article V of the Stock Purchase
Agreement, and Merck consents to ev3’s assumption of such obligations.

 

2



--------------------------------------------------------------------------------

6. Registration Rights Agreement. Pursuant to and in accordance with the Merger
Agreement, in exchange for Merck’s FoxHollow common stock Merck will receive
shares of ev3 common stock registered pursuant to a Registration Statement on
Form S-4 (the “Registered Shares”). Merck agrees that upon the issuance by ev3
of such Registered Shares all of the Registrable Securities (as defined in the
Registration Rights Agreement) will cease to be Registrable Securities and the
Registration Rights Agreement will terminate and be of no further force or
effect.

7. No Terminations. Merck represents and warrants that as of the date hereof:
(a) the Merck Agreements are in full force and effect; and (b) there are no
current plans to terminate the Merck Agreements.

8. Merger Agreement. Each of ev3 and FoxHollow agrees that it shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under the Merger
Agreement and Applicable Laws (as defined in the Merger Agreement) to consummate
the Merger and the other transactions contemplated by the Merger Agreement on or
before November 9, 2007.

9. Dispute Resolution. The parties agree that any dispute arising out of or
relating to this Agreement or the formation, breach, termination or validity
thereof will be resolved pursuant to the dispute resolutions procedures set
forth in Section 9.7 of the Collaboration Agreement.

10. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of laws principals.

11. Notice. All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 

If to ev3 (or to FoxHollow

after the Effective Date):

      ev3 Inc.    9600 54th Avenue North, Suite 100    Plymouth, MN 55442-2111
   Attention: Kevin M. Klemz    Fax: (763) 398-7200 With a copy to:      
Oppenheimer Wolff & Donnelly LLP    Plaza VII, Suite 3300    45 South Seventh
Street    Minneapolis, MN 55402-1609    Attention: Bruce A. Machmeier, Esq.   
Fax: (612) 607-7100

 

3



--------------------------------------------------------------------------------

If to FoxHollow prior to

the Effective Date:

      FoxHollow Technologies, Inc.    740 Bay Road    Rewood City, CA 94063-2469
   Attention: John Simpson    Fax: (650) 839-7920 With a copy to:       Wilson
Sonsini Goodrich & Rosati   

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

  

Facsimile: (650) 493-6811

Attention:   Martin W. Korman, Esq.

Robert T. Ishii, Esq.

  

Philip Oettinger, Esq.

If to Merck:       Merck & Co., Inc.    One Merck Drive    P.O. Box 100, WS3A-65
   Whitehouse Station, NJ 08889-0100    Attention: Office of Secretary   
Facsimile No.: (908) 735-1246 With a copy to:       Merck & Co., Inc.    One
Merck Drive    Attention: Chief Licensing Officer    P.O. Box 100, WS2A-30   
Whitehouse Station, NJ 08889-0100    Facsimile No.: (908) 735-1214

or to such other address(es) as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such notice
will be deemed to have been given: (a) when delivered if personally delivered or
sent by facsimile on a business day (or if delivered or sent on a non-business
day, then on the next business day); (b) on the business day after dispatch if
sent by nationally-recognized overnight courier; or (c) on the fifth
(5th) business day following the date of mailing, if sent by mail.

 

4



--------------------------------------------------------------------------------

12. Effective Date. Other than paragraph 8 hereof which shall be effective as of
the date hereto, this Agreement will be effective as of the effective time of
the Merger (such date on which the effective time of the Merger occurs, the
“Effective Date” of this Agreement). This Agreement will be of no force and
effect and will be null and void if ev3 and FoxHollow do not consummate the
transactions contemplated by the Merger Agreement.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the Effective Date.

 

MERCK & CO, INC.     EV3 INC. By:  

/s/ Judy C. Lewent

    By:  

/s/ Kevin M. Klemz

Name:   Judy C. Lewent     Name:   Kevin M. Klemz Its:  

Executive Vice President &

Chief Financial Officer

    Its:  

Vice President, Secretary and Chief

Legal Officer

      FOXHOLLOW TECHNOLOGIES, INC.       By:  

/s/ John B. Simpson, M.D.

      Name:   John B. Simpson, M.D.       Its:   Chief Executive Officer

 

6